—In an action pursuant to Insurance Law § 5106, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated August 8, 2002, as denied its cross motion to vacate a judgment entered upon its failure to appear or answer the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion to vacate a judgment entered upon its failure to appear or answer the complaint because it did not provide a reasonable excuse for failing to timely answer the complaint and it exhibited a pattern of neglect subsequent to the entry of the default judgment (see Incorporated Vil. of Hempstead v Jablonsky, 283 AD2d 553 [2001]; Matter of Gambardella v Ortov Light, 278 AD2d 494 [2000]; Parker v City of New York, 272 *438AD2d 310 [2000]). Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.